DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-3, 5-8 and 26-36 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Willis (US 2009/0030412).
Regarding claim 1, Willis discloses a method of ablating tissue, the method comprising adjusting a set of dosing parameters for an ablation catheter based on a set of optical image-derived parameters generated from optical image-derived information obtained from direct optical imaging of the tissue while the ablation catheter is in contact with the tissue [Para 0029-0031].  
Regarding claim 2, Willis discloses the method of Claim 1, where at least a subset of the optical image-derived parameters are determined by visual inspection by a user [Para 0023-0024].  
Regarding claim 3, Willis discloses the method of Claim 1, where the set of dosing parameters comprises Radio Frequency power level, ablation duration, and saline flow rate [Para 0030 and 0174 discusses alteration of power levels].  
Regarding claim 5, Willis discloses the method of Claim 1, where the image-derived information comprises visual inspection of an optical image [Para 0171 discusses use of an algorithm with a visual imaging processor].  
Regarding claim 6, Willis discloses the method of Claim 1, where the image-derived information comprises image processing of an optical image [Para 0171 discusses use of an algorithm with a visual imaging processor].  
Regarding claim 7, Willis discloses the method of Claim 1, where the image-derived information includes spectral color composition of the image [Para 0171 discusses use of an algorithm with a visual imaging processor].  
Regarding claim 8, Willis discloses the method of Claim 1, where the image-derived information includes surface reflectance characteristics of the image [Para 0178].
Regarding claim 26, Willis discloses the method of Claim 1 wherein the set of optical image-derived parameters includes a blanching parameter [Para 0023 and 0171].  
Regarding claim 27, Willis discloses the method of Claim 26 wherein the blanching parameter is a time to attain a predetermined extent of change in tissue color within a pre-defined portion of a field of view [Para 0023 and 0171].  
Regarding claim 28, Willis discloses the method of Claim 26 wherein the blanching parameter is a rate of change in tissue color in a pre-defined portion of a field of view [Para 0023 and 0171].    
Regarding claim 29, Willis discloses the method of Claim 1 wherein the set of optical image-derived parameters includes an overlap ratio between adjacent lesions [Para 0023 and 0171].   
Regarding claim 30, Willis discloses the method of Claim 1 wherein the set of optical image-derived parameters includes a bubble size [Para 0030, 0145, 0170-0174].  
Regarding claim 31, Willis discloses the method of Claim 1 wherein the set of optical image-derived parameters includes a contact angle of a distal tip of the ablation catheter [Para 0161-0162, 0176].  
Regarding claim 32, Willis discloses the method of Claim 31 further comprising displaying the contact angle on a user interface [Para 0161-0162, 0176].    
Regarding claim 33, Willis discloses the method of Claim 31 further comprising comparing the contact angle to a predetermined threshold angle and delivering a 
Regarding claim 34, Willis discloses the method of Claim 1 further comprising displaying recommended changes to the set of dosing parameters based on the set of optical image-derived parameters [Para 0181].  
Regarding claim 35, Willis discloses the method of Claim 34 further comprising receiving a user response to the recommended changes to the set of dosing parameters [Para 0173-0174].  
Regarding claim 36, Willis discloses the method of Claim 1 wherein the set of optical image-derived parameters includes a color profile, the method further comprising comparing the color profile to a signature profile and adjusting the set of dosing parameters based on the comparison between the color profile and the signature profile [Para 0170-0174, 0179-00181].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103.  The examiner can normally be reached on Monday, Tuesday and Thursday 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.Z/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794